DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/7/2021, on pages 10-12, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-28 has been withdrawn in light of the amended claims. 
Applicant’s arguments, on pages 12-13, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1, 10, 11, and 20 has been withdrawn in light of the amended claims. 
Applicant’s arguments, on Page 14 Paragraphs 2-3, with respect to claim 1, have been fully considered but they are not persuasive. Given the broadest reasonable interpretation of “drawing a drawn path” and “obtaining the drawn path on the map to generate a first path,” a drawn path could be drawn by logic in the CPU considering how the map may never be physically displayed. As stated in the previous office action, Daniel teaches in Paragraph 0089 the “path coverage algorithms – these algorithms, considering specifically the problem of covering an area or a set of points by UASs, take advantage over the regular nature of the set of points or the coverage pattern of the area.” For example, Paragraph 0103 discloses that the “path coverage algorithms are typically, 2-stage algorithms. First, they subdivide the target area into smaller, less complex sub-areas. Second, each sub-area is covered using one of the simple sweep patterns like the Lawnmower pattern. The entire area is then covered by visiting and covering all the subareas.” The “simple sweep patterns like the lawnmower pattern” is an example of a “drawn path” which the UAV uses as a first path to cover the area. Daniel also teaches several examples of sampling the drawn path to generate a first path in for example, a set of points by UAVs, take advantage over the regular nature of the set of points or the coverage pattern of the area.” The “set of points” is an example of “sampling” the drawn path for the UAV. For at least these reasons, these amended limitations remain rejected in view of Daniel. 
Applicant’s arguments, on Page 14 Paragraph 3 with respect to claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wang teaches obtaining, by an electronic device, the drawn path on the maps sampling and smoothing the drawn path to generate a first path in Paragraph 0146 wherein “the path may be generated using a Rapidly-Exploring Random Tree (RRT) algorithm. The RRT algorithm may include connecting a plurality of lines in X, Y, and Z directions (or other directions) between the current position of the movable object and the position of the target, and applying a polynomial smooth process to the plurality of lines to generate the path. The smoothening of the lines in each direction (X, Y, or Z) may be independently processed of the other directions. The RRT algorithm may further include discretizing the path into a plurality of control points. The movable object may be configured to move from one point to the next point along the path.” For at least these reasons, these amended limitations are rejected in view of Daniel and Wang.
Applicant's arguments filed, on Page 14 Paragraphs 4-5 and Page 15 Paragraph 1, have been fully considered but they are not persuasive. Daniel teaches “the sample points of the first path refer to feature points constituting the first path,” as amended. The phrase “feature points” is broad and could relate to any feature associated with a point with a narrowing definition or scope of the claimed feature point. Daniel teaches in Paragraph 0039-0040, “Linear—cover a linear path such as roads, pipes or perimeters in order to perform an inspection. The linear path may not be necessarily a straight line, but rather an elongated, narrow shape for the UAS to follow. Point—cover multiple distinct “points of . 
Daniel also teaches “the sample viewpoints refer to points selected in a vertical line perpendicular to a surface where the sample points of the first path are located,” as amended, in Paragraph 0107 wherein, “The flight plan assigns each UAS the flight path, speed and height it should take in every route (or segment of a route) to perform its part in the mission.” Moreover, Daniel teaches in Paragraph 0060 “An entire mission can be described as a set of points (physical positions in a 3D space) that a UAS needs to visit.” The 3D space involves an x, y, and z axis. The point in a 3D space relates to points that are perpendicular to the 2D area as mentioned in Paragraph 0037. The height of a segment of a route also corresponds to the vertical line that is perpendicular to the surface. For at least these reasons, these amended limitations remain rejected in view of Daniel.
Applicant's arguments filed, on Page 15 Paragraph 2-3, have been fully considered but they are not persuasive. Daniel teaches several examples of “local candidate” selected out of a number of “candidate region of interest.” For example, in Paragraph 0073-74, “Clustering algorithms—partition the mission points into N subsets by using clustering algorithms of the art like K-means. Additional constraints can be added to control the sizes of the resulting clusters. Voronoi based algorithms—Voronoi diagram is a partition of the plane into regions according to an input set of sites. The points in each planar region define a cell.” The planar region or mission points correspond to the candidate regions of interest and the subsets or additional constraints of the resulting clusters or partitions are all examples of local candidates. Given the broadest reasonable interpretations of the claims as recited, the local candidate and candidate region of interest merely relate to spaces and points relative to the area or mission of the UAV. Moreover, Paragraph 0101 states, “Divide and merge: partition the whole problem into smaller sub problems, solve each subproblem separately, and combine the resulting sub-paths into a valid global path.” The smaller subproblems could be relatively “local” in contrast to the “global paths.” For at least these reasons, these amended limitations remain rejected in view of Daniel.
Applicant's arguments filed, on Page 15 Paragraphs 4-5, have been fully considered but they are not persuasive. Daniel teaches the “local migration trajectory cost function,” for example, in Paragraph 0102, “Ant colony optimization: the system sends out a large number of virtual ant agents to explore many possible routes on the map. Each ant probabilistically chooses the next city to visit based on a heuristic combining the distance to the city and the amount of virtual pheromone deposited on the edge to the city. The ants explore, depositing pheromone on each edge that they cross, until they have all completed a tour. At this point the ant which completed the shortest tour deposits virtual pheromone along its complete tour route (global trail updating). The amount of pheromone deposited is inversely proportional to the tour length: the shorter the tour, the more it deposits.” This is an example of one of the many algorithms that provides optimal solutions and thus, provides the cost function as it relates to Applicant’s disclosure of finding the shortest migration trajectory between local candidates (Paragraph 0045 of Specification). Moreover, Daniel teaches in Paragraph 0132 “The Flight Plan 260 software module calculates flight plans for a UAS fleet, covering all data acquisition points in cell, according to each UAS capabilities in an optimal way (i.e. shortest path).”
Daniel teaches the “local candidate cost function” in Paragraph 0059, “In order to calculate data acquisition points for capturing the required images to fulfil the given mission, data acquisition building takes the requirements and restrictions into account and produces an optimal set of points in space, together with the needed camera position at these points, in order to be able to capture the required images. Optimality means to plan the minimum number of points (and also the minimum number of image captures) that will produce high quality results or results that fulfil the mission requirements. The data acquisition algorithm takes into account sensor characteristics, the target area geometrical shape, and possibly additional constraints such as no-flight zone, Line of sight (LOS) and obstacle avoidance.” .
Applicant's arguments filed, on Page 15 Paragraph 6, have been fully considered but they are not persuasive. Daniel teaches approximate algorithms for solving discrete optimization problems such as in Paragraph 0099, “The Christofides algorithm follows a similar outline but combines the minimum spanning tree with a solution of another problem, minimum-weight perfect matching. This gives a Travelling Sales Person (TSP) tour which is at most 1.5 times the optimal.” Daniel also teaches in Paragraph 0100, “K-opt heuristic, or Lin-Kernighan heuristics: Take a given tour and delete k mutually disjoint edges. Reassemble the remaining fragments into a tour, leaving no disjoint subtours (that is, don't connect a fragment's endpoints together). Such a constrained 2k-city TSP can then be solved with brute force methods to find the least-cost recombination of the original fragments. The most popular of the k-opt methods are 3-opt.” The teachings of the TSP in these different algorithms imply that the TSP problem has been constructed before it is solved. The applicant broadly claims that constructing a set travelling salesman problem according to the local candidate cost function and the local migration trajectory cost function, which is met by the teachings of the several different algorithms taught by Daniel. For at least these reasons, these amended limitations remain rejected in view of Daniel.
Applicant's arguments filed, on Page 15 Paragraph 7 and Page 16 Paragraph 1, have been fully considered but they are not persuasive. It is noted that the features upon which applicant relies (i.e., “the claimed invention is to use the UAV in a large, complex environment to make a continuous aerial video”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US20210034075A1) in view of Wang (US20190011921A1).
Regarding claim 1, Daniel teaches a method of controlling an unmanned aerial vehicle (UAV) comprising: drawing a drawn path on a map (Given the broadest reasonable interpretation of “drawing a drawn path” and “obtaining the drawn path on the map to generate a first path,” a drawn path could be drawn by logic in the CPU considering how the map may never be physically displayed. As stated in the previous office action, Daniel teaches in Paragraph 0089 the “path coverage algorithms – these algorithms, considering specifically the problem of covering an area or a set of points by UASs, take advantage over the regular nature of the set of points or the coverage pattern of the area.” For example, Paragraph 0103 discloses that the “path coverage algorithms are typically, 2-stage algorithms. First, they subdivide the target area into smaller, less complex sub-areas. Second, each sub-area is covered using one of the simple sweep patterns like the Lawnmower pattern. The entire area is then covered by visiting and covering all the subareas.” The “simple sweep patterns like the lawnmower pattern” is an example of a “drawn path” which the UAV uses as a first path to cover the area); 
obtaining, by an electronic device,  the drawn path on the maps sampling (see Paragraph 0096 wherein “Path coverage algorithms—these algorithms, considering specifically the problem of covering an area or a set of points by UAVs, take advantage over the regular nature of the set of points or the coverage pattern of the area.” The “set of points” is an example of “sampling” the drawn path for the UAV); 
determining a candidate region of interest and sample viewpoints in a three-dimensional (3D) space according to sample points of the first path (See Paragraph 0060 for "an entire mission that can be described as a set of points (physical positions in a 3D space) that a UAS needs to visit. For each point, a list of actions is defined for the UAS to perform (for example, take a picture at a specified angle with specific image characteristics). The points' locations are determined by the Region of Interest (ROI) defined by the user, the target resolution of the output, and the photogrammetry requirements"); 
determining a local candidate according to the candidate region of interest and the sample viewpoints, and obtaining a local candidate cost function (see Paragraph 0059, “In order to calculate data acquisition points for capturing the required images to fulfil the given mission, data acquisition building takes the requirements and restrictions into account and produces an optimal set of points in space, together with the needed camera position at these points, in order to be able to capture the required images. Optimality means to plan the minimum number of points (and also the minimum number of image captures) that will produce high quality results or results that fulfil the mission requirements. The data acquisition algorithm takes into account sensor characteristics, the target area geometrical shape, and possibly additional constraints such as no-flight zone, Line of sight (LOS) and obstacle avoidance.” Applicant refers to local candidate cost function as it relates to “view quality,” as disclosed in the specification Paragraph 0076. Daniel states “cost function” as an example of “optimization criteria” in Paragraph 0128. In mathematical optimization and decision theory, a loss function or cost function is a function that maps an event or values of one or more variables onto a real number intuitively representing some "cost" associated with the event. An optimization problem seeks to minimize a loss function. The underlined portions of Daniel meet the limitations as claimed); 
generating a local migration trajectory according to a path between different local candidates (see Paragraph 0073-74, “Clustering algorithms—partition the mission points into N subsets by using clustering algorithms of the art like K-means. Additional constraints can be added to control the sizes of the resulting clusters. Voronoi based algorithms—Voronoi diagram is a partition of the plane into regions according to an input set of sites. The points in each planar region define a cell.” The planar region or mission points correspond to the candidate regions of interest and the subsets or additional constraints of the resulting clusters or partitions are all examples of local candidates. Given the broadest reasonable interpretations of the claims as recited, the local candidate and candidate region of interest merely relate to spaces and points relative to a larger area or mission of the UAV. See also Paragraph 0075 for "after calculating data acquisition points, it is necessary to calculate a flight plan for each UAS in step 130, each flight plan comprising one or more flight routes and UAS speed values for each route or for each segment of a route,” which corresponds to a local migration trajectory. Moreover, Paragraph 0101 states, “Divide and merge: partition the whole problem into smaller sub problems, solve each subproblem separately, and combine the resulting sub-paths into a valid global path.” The smaller subproblems are relatively “local” in contrast to the “global paths”), and obtaining a local migration trajectory cost function of the local migration trajectory (see Paragraph 0102, “Ant colony optimization: the system sends out a large number of virtual ant agents to explore many possible routes on the map. Each ant probabilistically chooses the next city to visit based on a heuristic combining the distance to the city and the amount of virtual pheromone deposited on the edge to the city. The ants explore, depositing pheromone on each edge that they cross, until they have all completed a tour. At this point the ant which completed the shortest tour deposits virtual pheromone along its complete tour route (global trail updating). The amount of pheromone deposited is inversely proportional to the tour length: the shorter the tour, the more it deposits.” This is an example of one of the many algorithms that provides optimal solutions and thus, provides the cost function as it relates to Applicant’s disclosure of finding the shortest migration trajectory between local candidates (Paragraph 0045 of Specification). Moreover, Daniel teaches in Paragraph 0132 “The Flight Plan 260 software module calculates flight plans for a UAS fleet, covering all data acquisition points in cell, according to each UAS capabilities in an optimal way (i.e. shortest path)”); 
constructing a set travelling salesman problem according to the local candidate cost function and the local migration trajectory cost function, and solving the set travelling salesman problem to obtain a global migration trajectory (see Paragraph 0099 wherein, “The Christofides algorithm follows a similar outline but combines the minimum spanning tree with a solution of another problem, minimum-weight perfect matching. This gives a Travelling Sales Person (TSP) tour which is at most 1.5 times the optimal.” Daniel also teaches in Paragraph 0100, “K-opt heuristic, or Lin-Kernighan heuristics: Take a given tour and delete k mutually disjoint edges. Reassemble the remaining fragments into a tour, leaving no disjoint subtours (that is, don't connect a fragment's endpoints together). Such a constrained 2k-city TSP can then be solved with brute force methods to find the least-cost recombination of the original fragments. The most popular of the k-opt methods are 3-opt.” The teachings of the TSP in these different algorithms imply that the TSP problem has been constructed before it is solved. The applicant broadly claims that constructing a set travelling salesman problem according to the local candidate cost function and the local migration trajectory cost function, which is met by the teachings of the several different algorithms taught by Daniel);
controlling flying of the UAV based on the global migration trajectory (see Paragraph 0106 the UAV travels not only the path determined by adjacent vertices distance |v i−v j|, but also the adjustment dependent on the slope of the next borderline); 
and controlling a camera of the UAV to capture images or videos along the global migration trajectory (see Paragraph 0059 wherein in order to calculate data acquisition points for capturing the required images to fulfil the given mission, data acquisition building takes the requirements and restrictions into account and produces an optimal set of points in space, together with the needed camera position at these points, in order to be able to capture the required images. Optimality means to plan the minimum number of points (and also the minimum number of image captures) that will produce high quality results or results that fulfil the mission requirements. The data acquisition algorithm takes into account sensor characteristics, the target area geometrical shape, and possibly additional constraints such as no-flight zone, Line of sight (LOS) and obstacle avoidance), 
wherein the sample points of the first path refer to feature points constituting the first path (The phrase “feature points” is broad and could relate to any feature associated with a point with a narrowing definition or scope of the claimed feature point. Daniel teaches in Paragraph 0039-0040, “Linear—cover a linear path such as roads, pipes or perimeters in order to perform an inspection. The linear path may not be necessarily a straight line, but rather an elongated, narrow shape for the UAS to follow. Point—cover multiple distinct “points of interest” (POI) to allow an inspection of these points only. A point inspection saves time and processing, as only relevant data is collected. POI's are non-contiguous, as opposed to a structure. A POI may be a collection of structures.” The points of interest are an example of feature points); 
and the sample viewpoints refer to points selected in a vertical line perpendicular to a surface where the sample points of the first path are located (see Paragraph 0107 wherein, “The flight plan assigns each UAS the flight path, speed and height it should take in every route (or segment of a route) to perform its part in the mission.” Moreover, Daniel teaches in Paragraph 0060 “An entire mission can be described as a set of points (physical positions in a 3D space) that a UAS needs to visit.” The 3D space involves an x, y, and z axis. The point in a 3D space relates to points that are perpendicular to the 2D area as mentioned in Paragraph 0037. The height of a segment of a route also corresponds to the vertical line that is perpendicular to the surface).
Daniel fails to explicitly teach smoothing the drawn path to generate a first path.
However, Wang teaches smoothing the drawn path to generate a first path (see Paragraph 0146 wherein “the path may be generated using a Rapidly-Exploring Random Tree (RRT) algorithm. The RRT algorithm may include connecting a plurality of lines in X, Y, and Z directions (or other directions) between the current position of the movable object and the position of the target, and applying a polynomial smooth process to the plurality of lines to generate the path. The smoothening of the lines in each direction (X, Y, or Z) may be independently processed of the other directions. The RRT algorithm may further include discretizing the path into a plurality of control points. The movable object may be configured to move from one point to the next point along the path”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing a fleet of Unmanned Aerial Systems (UAS) collaboratively performing a mission, as taught by Daniel, using the smoothing functionality, as taught see Paragraph 0002 of 0068).
Regarding claim 3, Daniel teaches the method according to claim 1, wherein the determining the candidate region of interest and the sample viewpoints in the three-dimensional space according to the sample points of the first path comprises: determining the candidate region of interest according to visual interest values of a region of interest within a preset range of the sample points of the first path (See Paragraph 0040 for "point—cover multiple distinct “points of interest” (POI) to allow an inspection of these points only. A point inspection saves time and processing, as only relevant data is collected. POI's are non-contiguous, as opposed to a structure. A POI may be a collection of structures." See also Paragraph 0060 for "an entire mission can be described as a set of points (physical positions in a 3D space) that a UAS needs to visit. For each point, a list of actions is defined for the UAS to perform (for example, take a picture at a specified angle with specific image (corresponds to visual interest values of a region) characteristics). The points' locations are determined by the Region of Interest (ROI) defined by the user, the target resolution of the output, and the photogrammetry requirements."); 
determining a safe flight space according to the sample points of the first path (See Paragraph 0066 for "safety—partition into cells that will create maximum spatial separation between UAS is advantageous," wherein a cell is a subset of the mission points (with their associated actions), and a cell decomposition (or cellular decomposition) is a partition of the mission points into several subsets. Each cell has at least one data acquisition point, as discussed in Paragraph 0061); 
See Paragraph 0062 for "a good or optimal cells decomposition is a partition that minimizes the overall mission time," wherein the criteria for optimality are equal cell size, minimum number of cells, specific cell shape, and safety.).  
Regarding claim 4, Daniel teaches the method according to claim 3, wherein the determining the candidate region of interest according to the visual interest values of the region of interest within the preset range of the sample points of the first path comprises:
 determining the visual interest values of the region of interest within the preset range of the sample points of the first path (See Paragraph 0040 for "point—cover multiple distinct “points of interest” (POI) to allow an inspection of these points only. A point inspection saves time and processing, as only relevant data is collected. POI's are non-contiguous, as opposed to a structure. A POI may be a collection of structures." See also Paragraph 0060 for "an entire mission can be described as a set of points (physical positions in a 3D space) that a UAS needs to visit. For each point, a list of actions is defined for the UAS to perform (for example, take a picture at a specified angle with specific image characteristics (corresponds to an example of visual interest values of a region)). The points' locations are determined by the Region of Interest (ROI) defined by the user, the target resolution of the output, and the photogrammetry requirements."); 
and determining the candidate region of interest from a maximum value of the visual interest values (See Paragraph 0114 for "the system verifies if the discrepancy between the aerial location values read (received) and the expected aerial location values according the flight plan is meaningful, that is exceed a predetermined range. If the location discrepancy is not meaningful (less than a predetermined value) the system takes no action and goes back to step 140 to verify the UAS location at the next scheduled time.").  

obtaining a first altitude and a second altitude configured relative to a ground where sample points of the first path are located, an area between the first altitude and the second altitude is a safe flight space (See Paragraph 0109-0110 for "the assumption is that in the majority of cases, the UAS will always remain on the assigned route (flying by GPS, auto correction for wind effects), but the speed of advancing may be delayed (or in some cases advanced) due to unexpected wind conditions, battery power considerations and also unexpected flight changes of other UAS that might affect the current flight path of the UAS in question, for example, another UAS which needs to return to base earlier and thus the actual UAS needing to slow down to allow the other UAS to pass by safely. The maximum position discrepancy tolerance value can be expressed in different ways, including: (1) distance units," wherein z1 and z2 correspond to altitude.); 
and adding a preset height to a height on the candidate region of interest to update the first height when the first height overlaps the candidate region of interest (See Paragraph 0057-0058 for "Ground Sampling Distance (GSD): The required GSD by the project specifications will define the distance (flight height) at which the images need to be taken; and Overlap: The overlap depends on the type of terrain that is mapped and will determine the rate at which the images have to be taken.").  
Regarding claim 6, Daniel teaches the method according to claim 1, wherein the obtaining the local candidate cost function comprises: 
calculating a view quality of the local candidate from the candidate region of interest and the sample viewpoints (See Paragraph 0020 for "the system further comprises the step of verifying for each UAS at predetermined intervals during flight during flight the UAS' mission goals accomplishments status, for example, verifying image quality of images (all or samples) taken by the UAS."); 
and determining a local candidate cost function based on the view quality of the local candidate (See also Paragraph 0059 for "In order to calculate data acquisition points for capturing the required images to fulfil the given mission, data acquisition building takes the requirements and restrictions into account and produces an optimal set of points in space, together with the needed camera position at these points, in order to be able to capture the required images. Optimality means to plan the minimum number of points (and also the minimum number of image captures) that will produce high quality results or results that fulfil the mission requirements. The data acquisition algorithm takes into account sensor characteristics, the target area geometrical shape, and possibly additional constraints such as no-flight zone, Line of sight (LOS) and obstacle avoidance.").  
Regarding claim 7, Daniel teaches the method according to claim 1, wherein the local migration trajectory cost function is related to an orientation of the UAV, a pitch angle of the camera, and a distance between the local candidates (see  Paragraph 0060 for taking a picture at a specified angle with specific image characteristics; see also Paragraph 0104 for each of these cells is covered using the Lawnmower pattern with the leading direction perpendicular to its polygon width to minimize the number of turns. The overall visiting order is determined by greedy search based on cell's proximity to UAV's actual position; see also Paragraph 0106 for since the aim is to reduce unnecessary coverage of the outlying area, waypoints enclosing the stripe on both sides are placed in the full distance from the area's border, i.e. L/2 (L is the step between pictures). To fully cover the rest of the stripe with the desired forward overlap, the distance between the boundary points is evenly distributed among the inner waypoints).  
Regarding claim 8, Daniel teaches the method according to claim 1, wherein the method further comprises: determining a flight speed of the UAV at each local candidate (See Paragraph 0026 for (iii) calculating a flight plan for each UAS, each flight plan comprising one or more routes and UAS speed values for each route or for each segment of a route).
Daniel fails to explicitly teach based on at least one of an orientation change rate and a pitch change rate of the UAV in the global migration trajectory.
However, Wang teaches based on at least one of an orientation change rate and a pitch change rate of the UAV in the global migration trajectory (See Paragraph 0330 for "the rotation rate of each of the horizontally oriented rotors can be varied independently in order to control the lift and/or thrust produced by each rotor, and thereby adjust the spatial disposition, velocity, and/or acceleration of the movable object 3200 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation).").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing a fleet of Unmanned Aerial Systems (UAS) collaboratively performing a mission, as taught by Daniel, using the orientation change rate functionality, as taught by Wang, for the purpose of improving flight control and tracking capabilities, which may further allow a UAV to automatically detect one or more stationary/moving target objects and to autonomously track the target objects, without requiring manual input and/or operation by a user. The improved flight control and tracking capabilities may be particularly useful when the UAV is used to track a target object, move towards a target object, and/or move in a selected direction. The improved tracking capabilities can be incorporated into any type of aerial vehicle (see Paragraph 0002 of 0068).
Regarding claim 9, Daniel teaches the elements of the present invention as discussed above but fails to explicitly teach the method according to claim 1, wherein the method further comprises: determining a speed variation of the UAV at each local candidate according to at least one of the UAV orientation change rate and the pitch angle change rate in the global migration trajectory; determining a 
However, Wang teaches the elements of the present invention as discussed above but fails to explicitly teach the method according to claim 1, wherein the method further comprises: determining a speed variation of the UAV at each local candidate according to at least one of the UAV orientation change rate and the pitch angle change rate in the global migration trajectory (See Paragraph 0331 for "the one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 3208 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 3200 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 3208 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like." In another example, see also Paragraph 0251 for "the curvature of the flight path may depend on one or more factors, such as speed and/or acceleration of the UAV when it receives the instruction to change direction, the degree of directional change, types of propulsion units, configuration of the UAV, specifications by the user of the UAV, or any other factor."); 
determining a speed maximum value of the migration of the UAV between the local candidates according to the speed variation of the UAV in each local candidate (See Paragraph 0190 for "for instance, if a user touches a point indicative of a target a single time, the UAV may travel at a first velocity, and if the user touches the point multiple times, the UAV may travel at a second velocity. The second velocity may be greater than the first velocity (corresponds to determining a maximum velocity in that instance). The velocity of the UAV travel may correspond to the number of touches or selections of the point indicative of the target. A positive proportional relationship may be provided between the number of selections and the velocity of the UAV. In some instances, a linear relationship may be provided between the number of selections and the velocity of the UAV. For instance, if a user clicks on the point/target N times, the velocity of the UAV may be X+N*Y, where X is a velocity value, Y is a velocity multiplier, and N is the number of times the target was selected. Any other mathematical relation may be provided. The user may make a selection a first time to get a first velocity, and then make the selection again to speed up the UAV. The user may keep making the selection to keep speeding up the UAV."); 
and controlling the flight speed of the UAV at each local candidate to be less than a maximum speed (See Paragraph 0190 for "for instance, if a user touches a point indicative of a target a single time, the UAV may travel at a first velocity, and if the user touches the point multiple times, the UAV may travel at a second velocity. The second velocity may be greater than the first velocity.").  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for managing a fleet of Unmanned Aerial Systems (UAS) collaboratively performing a mission, as taught by Daniel, using the orientation change rate functionality, as taught by Wang, for the purpose of improving flight control and tracking capabilities, which may further allow a UAV to automatically detect one or more stationary/moving target objects and to autonomously track the target objects, without requiring manual input and/or operation by a user. The improved flight control and tracking capabilities may be particularly useful when the UAV is used to track a target object, move towards a target object, and/or move in a selected direction. The improved tracking capabilities can be incorporated into any type of aerial vehicle (see Paragraph 0002 of 0068).
Regarding claims 11, and 20, see the corresponding method of claim 1.  
Regarding claim 12 and 21, see the corresponding method of claim 2.  

Regarding claim 14 and 23, see the corresponding method of claim 4.
Regarding claim 15 and 24, see the corresponding method of claim 5.
Regarding claim 16, see the corresponding method of claim 6.
Regarding claim 17, see the corresponding method of claim 7.
Regarding claim 18, see the corresponding method of claim 8.
Regarding claim 19, see the corresponding method of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chowdhary (US20190384283A1) teaches a system for monitoring unstructured environments. A predetermined path can be determined according to an assignment of geolocations to one or more agronomically anomalous target areas, where the one or more agronomically anomalous target areas are determined according to an analysis of a plurality of first images that automatically identifies a target area that deviates from a determination of an average of the plurality of first images that represents an anomalous place within a predetermined area, where the plurality of first images of the predetermined area are captured by a camera during a flight over the predetermined area. A camera of an unmanned vehicle can capture at least one second image of the one or more agronomically anomalous target areas as the unmanned vehicle travels along the predetermined path.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665